Name: COMMISSION REGULATION (EEC) No 2628/93 of 24 September 1993 amending the indicative ceilings fixed by Regulation (EEC) No 1112/93 in the framework of the supplementary trade mechanism for trade with Spain and Portugal in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe;  means of agricultural production
 Date Published: nan

 No L 240/22 Official Journal of the European Communities 25. 9 . 93 COMMISSION REGULATION (EEC) No 2628/93 of 24 September 1993 amending the indicative ceilings fixed by Regulation (EEC) No 1112/93 in the framework of the supplementary trade mechanism for trade with Spain and Portugal in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular for Spain Articles 83 and 85 (3) and for Portugal Articles 251 and 252 (3) thereof, Whereas Commission Regulation (EEC) No 1112/93 (') fixes the indicative ceilings for imports of live animals of the bovine species from the Community as constituted on 31 December 1985 for the fifth and sixth two-month periods of 1993 ; Whereas Commission Regulation (EEC) No 2530/93 (2) provisionally suspends the issuing of STM licences for live animals of the bovine species as an interim protective measure ; whereas in view of the foreseeable trend on the Spanish and Portuguese markets and as a definitive measure pursuant to Articles 85 (3) and 252 (3) of the Act of Accession the indicative ceiling fixed for the fifth and sixth two-month periods of 1993 should be raised ; HAS ADOPTED THIS REGULATION : Article 1 1 . the Annexes to Regulation (EEC) No 1112/93 are hereby replaced by the Annex hereto ; 2. Applications for STM licences may be re-submitted from the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p. 10 . 0 OJ No L 232, 15. 9 . 1993, p. 19 . 25. 9 . 93 Official Journal of the European Communities No L 240/23 ANNEX ANNEX I Group I CN code Description Indicative ceiling 1993 1 0102 90 Live animals of the bovine species other than pure-bred 320 000 head breeding animals and animals for bullfights (head) of which : January/February : 60 000 March/April : 60 000 May/June : 35 000 July/August : 35 000 September/October : 70 000 November/December : 60 000 ANNEX II Group I CN code Description Indicative ceiling 1993 1 ex 0102 90 Live animals of the domestic bovine species other than 24 000 head pure-bred breeding animals for bullfights (head) of which : January/February : 5 000 March/April : 5 000 May/June : 2 000 July/August : 2 000 September/October : 5 000 November/December : 5 000'